The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 7-11, 14-22 rejected under 35 U.S.C. 103 as being unpatentable over Bolin et al (US 2020/0187126). 
Consider claim:

1. Bolin teaches the apparatus comprising: 
one or more antennas (antenna panels see figures 2, 3 items 6, 6a-e, paragraphs 59); and 
a wireless transceiver coupled to the one or more antennas (front end figure 2 item 21 paragraph 59), the wireless transceiver configured to transmit, via the one or more antennas, a communication and sensing signal during a given uplink time, the communication and sensing signal comprising an uplink signal associated with the given uplink time and a radar signal, the radar signal temporally overlapping at least a portion of the uplink signal (simultaneous overlapping communication and radar signaling see paragraphs 2, 34, 38, 64).  
Bolin lacks a teaching of the time of the overlapping transmissions being in a time slot.  Official notice it taken that it is notoriously well known in the art to use slots in cellular communications.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Bolin to use time slots in order to provide the arrangement with time multiplexing.
2. Bolin as modified above teaches the apparatus of claim 1, wherein the wireless transceiver is configured to: superimpose the uplink signal and the radar signal 

7. Bolin teaches the apparatus of claim 2, further comprising at least another antenna (antenna panels see figures 2, 3 items 6, 6a-e, paragraphs 59), the wireless transceiver is coupled to the at least one other antenna and is configured to: receive a reflected signal via the at least one other antenna, the reflected signal including a portion of the communication and sensing signal that is reflected by an object (reflected signal see item 4 figures 3, 5a-5d paragraphs 65, 67); and adjust a transmission parameter of a subsequent transmit signal based on the reflected signal (communication parameters adjusted based on reflected radar signal see figure 4, paragraphs 71-77).  
8. Bolin as modified above teaches the apparatus of claim 7, wherein: the wireless transceiver is configured to transmit another communication and sensing signal or another uplink signal as the subsequent transmit signal using the transmission parameter; and the transmission parameter comprises at least one of the following: a power level; a beam steering angle; a frequency; a selected antenna; or a communication protocol (uplink transmit power set based on reflected radar signal see paragraph 72).  

9. Bolin as modified above teaches the apparatus of claim 1, wherein: the one or more antennas include a first antenna and a second antenna; and the wireless 
10. Bolin as modified above teaches the apparatus of claim 9, wherein: the one or more antennas comprise an antenna array; and the first antenna and the second antenna are different antenna elements of the antenna array (antenna array figures 3, 5a-5d, paragraphs 64, 65).  
11. Bolin as modified above teaches the apparatus of claim 1, but lacks a teaching of wherein: the radar signal comprises: a frequency-modulated continuous-wave (FMCW) radar signal; a frequency-modulated pulsed radar signal; or a pseudo-noise phase-modulated radar signal; and the uplink signal comprises: a physical uplink control channel (PUCCH) signal; a physical uplink shared channel (PUSCH) signal; a physical random access channel (PRACH) signal; or a sounding reference signal (SRS).  Official notice is taken that it is notoriously well known in the art to generate radar signals using any of the claimed methods, therefore it would have been obvious to neo of ordinary skill in the art to generate the radar signals using any of the claimed methods in order to utilize convention methods of radar signal generation.  Official notice is taken that it is notoriously well known in the art to utilize the claimed uplink 


14. Bolin teaches the apparatus comprising: 
one or more antennas (antenna panels see figures 2, 3 items 6, 6a-e, paragraphs 59); and 
transmission means for transmitting (front end figure 2 item 21 paragraph 59), via the one or more antennas, a communication and sensing signal during a given uplink time, the communication and sensing signal comprising an uplink signal associated with the given uplink time and a radar signal, the radar signal temporally overlapping at least a portion of the uplink signal (simultaneous overlapping communication and radar signaling see paragraphs 2, 34, 38, 64).
Bolin lacks a teaching of the time of the overlapping transmissions being a time slot.  Official notice it taken that it is notoriously well known in the art to use slots in cellular communications.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Bolin to use time slots in order to provide the arrangement with time multiplexing.
15. Bolin as modified above teaches the apparatus of claim 14, wherein: 
the one or more antennas include a first antenna and a second antenna (antenna panels see figures 2, 3 items 6, 6a-e, paragraphs 59); and 

radar signal generation means for generating the radar signal and providing the radar signal to the second antenna (radar signal generator is inherent in Bolin’s arrangement see figure 3 item 3 paragraph 64).  
16. Bolin as modified above teaches the apparatus of claim 14, wherein the transmission means further comprises: 
radar signal generation means for generating the radar signal (radar signal generator is inherent in Bolin’s arrangement see figure 3 item 3 paragraph 64); 
uplink signal generation means for generating the uplink signal (uplink signal generator is inherent in Bolin’s arrangement see figure 3 item 5 paragraph 64); and 
superimposition means for combining the radar signal and the uplink signal together to generate the communication and sensing signal and provide the communication and sensing signal to at least one antenna of the one or more antennas (simultaneous overlapping communication and radar signaling see paragraphs 2, 34, 38, 64).  
17. Bolin as modified above teaches the apparatus of claim 14, further comprising: reception means for receiving a reflected signal that includes a portion of the communication and sensing signal that is reflected by an object (reflected signal see item 4 figures 3, 5a-5d paragraphs 65, 67); and adjustment means for adjusting a transmission parameter based on the reflected signal (communication parameters 

18. Bolin teaches the method for concurrent wireless communication and object sensing, the method comprising: 
transmitting a communication and sensing signal during a given uplink time, the communication and sensing signal comprising an uplink signal associated with the given uplink time and a radar signal, the uplink signal including data associated with wireless communication, the radar signal having a modulation type associated with object sensing, the radar signal temporally overlapping at least a portion of the uplink signal (simultaneous overlapping communication and radar signaling see paragraphs 2, 34, 38, 64); receiving a reflected signal, the reflected signal including a portion of the communication and sensing signal that is reflected by an object (overlapped signal reflected by object see figure 5b, paragraph 65); and 
adjusting a transmission parameter of a subsequent signal that is transmitted based on the reflected signal (transmission parameters adjusted based on reflected radar signal see figure 4 item 130, paragraph 71).  
Bolin lacks a teaching of the time of the overlapping transmissions being a time slot.  Official notice it taken that it is notoriously well known in the art to use slots in cellular communications.  Therefore, it would have been obvious to one of ordinary skill 
19. Bolin as modified above teaches the method of claim 18, wherein the adjusting of the transmission parameter comprises varying the transmission parameter according to a range to the object (communication parameters adjusted based on reflected radar, i.e. range signal see figure 4, paragraphs 71-77).  
20. Bolin as modified above teaches the method of claim 18, wherein the transmitting of the communication and sensing signal comprises transmitting the uplink signal and transmitting the radar signal via different antennas such that a transmission of the radar signal temporally overlaps at least a portion of a transmission of the uplink signal (simultaneous overlapping communication and radar signaling see paragraphs 2, 34, 38, 64).  
21. Bolin as modified above teaches the method of claim 18, wherein the transmitting of the communication and sensing signal comprises: generating the radar signal (radar signal generator is inherent in Bolin’s arrangement see figure 3 item 3 paragraph 64); generating the uplink signal (radar signal generator is inherent in Bolin’s arrangement see figure 3 item 3 paragraph 64); and superimposing the radar signal and the uplink signal together to generate the communication and sensing signal (simultaneous overlapping communication and radar signaling see paragraphs 2, 34, 38, 64).  
22. Bolin as modified above teaches the method of claim 21, wherein the generating of the radar signal comprises at least one of the following: adjusting a power of the radar signal based on another power of the uplink signal; or adjusting the power .  

Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bolin in view of Kirkpatrick (US 2017/0041038).
Consider claim:
 23. Bolin teaches the apparatus comprising: 
a wireless transceiver including a transmitter (front end figure 2 item 21 paragraph 59), the transmitter including: 
a radar signal generator configured to generate a radar signal (radar signal generator is inherent in Bolin’s arrangement see figure 3 item 3 paragraph 64); 
an uplink signal generator configured to generate an uplink signal (uplink signal generator is inherent in Bolin’s arrangement see figure 3 item 5 paragraph 64); and 
a combiner circuit coupled to the radar signal generator and the uplink signal generator, the combiner circuit configured to superimpose the radar signal and the uplink signal together to generate a communication and sensing signal, the radar signal and at least a portion of the uplink signal temporally overlapping within the communication and sensing signal (simultaneous overlapping communication and radar signaling see paragraphs 2, 34, 38, 64).  
Bolin lacks a teaching of a combiner circuit.  Kirkpatrick teaches a radar and communication transceiver using a combiner to produce either a radar or a communication signal see paragraph 100).  Therefore, it would have been obvious to 
 24. Bolin in view of Kirkpatrick as modified above teaches the apparatus of claim 23, further comprising at least one antenna, but lacks a teaching of wherein: the transmitter includes at least one power amplifier coupled to the at least one antenna, the at least one power amplifier configured to amplify the communication and sensing signal; and the at least one antenna is configured to transmit the communication and sensing signal that is amplified via the at least one power amplifier.  Kirkpatrick teaches using power amplifiers (power amplifiers paragraphs 4, 44).  Therefore, it would have been obvious to one of ordinary skill in the art to further modify Bolin to use power amplifiers in order to ensure that the signals were transmitted with sufficient power.

Allowable Subject Matter
Claims 3-6, 12, 13, 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:

3. The nearest prior art as shown in Bolin fails to teach the apparatus of claim 2, wherein a duration of the radar signal is shorter than one-tenth another duration of the uplink signal.  


12. The nearest prior art as shown in Bolin fails to teach the apparatus of claim 1, wherein a power of the radar signal varies according to another power of the uplink signal.  
13. The nearest prior art as shown in Bolin fails to teach the apparatus of claim 1, wherein a power of the radar signal varies according to a modulation coding scheme of the uplink signal.  


25. The nearest prior art as shown in Bolin fails to teach the apparatus of claim 24, further comprising at least one other antenna configured to receive a reflected signal, the reflected signal comprising a portion of the communication and sensing signal that is reflected by an object, wherein: the wireless transceiver includes a receiver, the receiver including: at least one low-noise amplifier coupled to the at least one other antenna, the at least one low-noise amplifier configured to amplify the reflected signal; and a beating circuit coupled to the at least one low-noise amplifier, the beating circuit configured to mix the reflected signal that is amplified via the at least one low-noise amplifier with a reference transmit signal to generate a beat frequency that is proportional to a range to the object.  

30. The nearest prior art as shown in Bolin fails to teach the apparatus of claim 23, wherein the radar signal generator is configured to vary a power of the radar signal based on another power of the uplink signal and a modulation coding scheme of the uplink signal.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887